Case 4:13-cv-03438 Document 136 Filed on 07/31/20 in TXSD Page 1 of 2

Clerk Bradley, 7/26/20 (mailed 7/27)

Since the CHU attorneys appointed to represent me are still NOT representing
ME by simply filing a Rule 60 motion for relief they've been lying to me that they
will for over 1% YEARS now, &, still have not mailed me a copy of their sealed
DKT 132 Advisor from 2% MONTHS ago that I have a Right to have so I can see for
myself whatever "lines" they handed to Judge Hanen, I need you to please mail
me a printout of it in its entirety. Enclosed is a self-addressed stamped

envelope to place it in,

Thank you. |
~ United States Corts
Southern Piruicn oi ioXae
FiL cg
Sincerely ;
‘ 1 et
dua & . nid

Japutth David ¢. fac, Zork of Gomt

Robert Alan Fratta

Case No. 4:13-cv—03438
7

Case 413-4

Rage 2 of 2

Leber 4 A. Lou,
Poesy Lh Le 7PI9IED
& 2 A ISD Duwd

ae 7X 9?3S7

LEGAL

v-03438 Document 136 Filed on 07/32

NORTH HOWISTON TH eee

SO FUR. 2020) FM 21

United States Courte *
Southern District of Texas
FILED

JUL 3 2 2020

David J. Bradley, Clerk of Count

Davia J. Bradley
Llerk of Court

S70; bob Casey “US Couvthouse
SS hark re

Hous ton, 7X

PROUS-ZEtdsi AiG vane fy

=~ nanan eee

     
